Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Reasons for Allowance
1.	Claims 1-12 are allowed.  Claim 1 is independent.

2.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowable over the prior art of record.  Claim 1 requires the following limitations:
An image forming apparatus comprising: 

a sensor configured to read, in a second conveyance path branched from a first conveyance path, a test image formed on a sheet by an image forming unit based on an image forming condition; 
a tray on which the sheet is discharged via the second conveyance path; 
a controller configured to: 
generate the image forming condition based on a reading result of the sensor; 
execute first control of controlling the image forming unit to form a first test image, controlling the conveyance roller to stop the sheet having the first test a first stop position, and starting reading of the first test image by the sensor; and 
execute second control of controlling the image forming unit to form a second test image, controlling the conveyance roller to stop the sheet having the second test image formed thereon at a second stop position, and starting reading of the second test image by the sensor, 
wherein the first control is executed before the image forming unit forms an image based on a job, 
wherein the second control is executed while the image forming unit successively forms images onto a plurality of sheets based on the job,
wherein, when the first test image is formed on a predetermined size of sheet, a trailing edge of the predetermined size of sheet stopped at the first stop position is located upstream of a position in which the second conveyance path is branched from the first conveyance path, and 
wherein, when the second test image is formed on the predetermined size of sheet, the trailing edge of the predetermined size of sheet stopped at the second stop position located downstream of the position in which the second conveyance path is branched from the first conveyance path.

	The above limitations in combination with other limitations of claim 1 are not taught by the prior art of record.

	Claims 2-12 depend on claim 1, directly or indirectly.


3.	For publication purpose, claims 1-12 will be renumbered as claims 1, 2, 4, 3, and 5-12, respectively.
Pertinent Prior Art
4.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tokuma et al. (US 2020/0089150 A1), Figs. 13A-13E 
	Hirota et al. (Japanese Publication No. JP 2020-019150A) (see attached machine translation) discloses a measurement device comprising a first sheet conveyance path through which a sheet conveyed from an image formation device is conveyed, a second sheet conveyance path branched from the first sheet conveyance path at a midway thereof and merged with the first sheet conveyance path at a further downstream in a sheet conveyance direction than the position at which the path is branched, a measurement part that measures an image pattern formed on the sheet conveyed along the second sheet conveyance path, and a switching part that switches the conveyance paths so that a sheet of the print job that is not measured by the measurement part is conveyed along the first sheet conveyance path and a sheet of a measurement job which is measured by the measurement part is conveyed to the second sheet conveyance path.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674